ORDER

PER CURIAM.
Timothy Henke (Defendant) appeals from a judgment of conviction of second-degree assault of a law enforcement officer and resisting arrest. Defendant alleges trial court error in submitting the assault of a law enforcement officer charge to the jury because of insufficiency of the evidence and in not sua sponte declaring a mistrial because of certain testimony. We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt of second-degree assault of a law enforcement officer. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). We also conclude that the trial court did not plainly err in not sua sponte *727declaring a mistrial. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).